DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 01/14/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a middle of the underbump metallization being outside walls of the hollow structure”, as recited claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding Claim 22, The instant claims recites limitation “a middle of the underbump metallization being outside walls of the hollow structure” is not clear because how the middle of the underbump metallization being outside walls of the hollow structure is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.
Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 22.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 6-7, 9, 22 and 24-27 are rejected under 35 U.S.C. 102(b) as being anticipated by Jeong et al (US 2006/0113681; hereafter Jeong).


    PNG
    media_image1.png
    385
    813
    media_image1.png
    Greyscale

Regarding claim 1, Jeong discloses a semiconductor device comprising: 
a conductive pad ( Fig 7,  element 108, Para [ 0039]) on a substrate ( substrate 109, Para [ 0039]); 
and a first crack stopper (element 412, construed as crack stopper, Para [ 0056-0060]) extending from the conductive pad ( pad 108), the first crack stopper (Fig 7, element 412) comprising a hollow tube (element 412, cylindrical reinforcing, also shown in figure 7B) disposed on the conductive pad ( pad 108) at one side of the conductive pad ( At least a portion of element 412 one side of the pad 108), the first crack stopper (Fig 7, element 412) located along an exterior region of the conductive pad (Fig 7, element 108, Para [ 0052]); and a first conductive material (Fig 7, solder bump connector 105, Para [ 0051]) surrounding the first crack stopper (Fig 7, element 412).  

Regarding claim 6, Jeong discloses the semiconductor device of claim 1, Jeong further discloses wherein the first crack stopper comprises one or more additional hollow tubes ( Fig 7, additional 412 or411a), wherein each of the hollow tubes (Fig 7, also shown in figure 7B) of the first crack stopper  (element 412, construed as crack stopper, Para [ 0056-0060])  are  separated from each other spaced equidistant from each other along the exterior region of the conductive pad ( pad 108) .  

Regarding claim 7, Jeong discloses the semiconductor device of claim 1, Jeong further discloses wherein the first crack stopper ( Fig 7, additional 412 or 411) comprises an additional hollow tube Fig 7, additional 412), the additional hollow tube disposed at a center of the conductive pad ( 108).  

Regarding claim 8, Jeong discloses the semiconductor device of claim 1, Jeong further discloses wherein the first conductive material (Fig 7, solder bump connector 105, Para [0051]) is coupled to a second conductive pad (107) on a second substrate (101). 
 
Regarding claim 9, Jeong discloses the semiconductor device of claim 8, Jeong further discloses wherein the first conductive material (Fig 7, solder bump connector 105, Para [0051]) is electrically coupled to a second crack stopper ( 412/411) disposed on the second conductive pad (107).  

    PNG
    media_image2.png
    543
    815
    media_image2.png
    Greyscale

Regarding claim 22, Jeong discloses a semiconductor device (Fig 7A-7C, Para [0050-0056]) comprising: 
an underbump metallization (Fig 7A, UBM 107, Para [0050-0051]) disposed over a metallization structure (contact pad 102 Para [0050-0056]); a first crack stopper (Fig 7A, protrusions 411, Para [0050-0056]) disposed on the underbump metallization (Fig 7A, UBM 107, Para [0050-0051]), the first crack stopper comprising a hollow structure (shown in figure 7B) coupled to the underbump metallization (Fig 7A,  electrically couple UBM 107, Para [0050-0051])  and extending perpendicular to a surface of the underbump metallization (Fig 7A, UBM 107, Para [0050-0051]), a middle of the underbump metallization (Fig 7A, UBM 107, Para [0050-0051]) being outside walls of the hollow structure ( Fig 7, 412/411); and a conductive material ( solder bump 105, Para [ 0050-0056]) encapsulating the first crack stopper ( Fig 7A, protrusions 411/412, Para [0050-0056]).  

Regarding claim 24, Jeong discloses the semiconductor device of claim 22, Jeong further discloses further comprising a second crack stopper (412) disposed on the underbump metallization (107), the second crack stopper comprising a hollow structure (Fig 7B), the second crack stopper having a width which is greater than a width of the first crack stopper (Fig 7A, width 412 greater than width 411).  

Regarding claim 25, Jeong discloses the semiconductor device of claim 22, Jeong further discloses wherein the conductive material (solder bump 105, Para [0050-0056]) is disposed within the hollow structure of the first crack stopper (411).  

Regarding claim 26, Jeong discloses the semiconductor device of claim 22, Jeong further discloses wherein the first crack stopper comprises a cylindrical shape (Fig 7B).  

Regarding claim 27, Jeong discloses the semiconductor device of claim 22, Jeong further discloses further comprising a second crack stopper (Fig 7A, Another 411, space apart) disposed on the underbump metallization (107), the second crack stopper (Fig 7A, Another 411, space apart) laterally spaced from the first crack stopper (411), the second crack stopper having a same vertical extent as the first crack stopper (Fig 7A).  

Regarding claim 28, Jeong discloses the semiconductor device of claim 22, Jeong further discloses further comprising a second contact pad (108) opposite the .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-5 and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeong et al (US 2006/0113681; hereafter Jeong).

Regarding claim 3, Jeong discloses the semiconductor device of claim 1, But, Jeong first embodiment does not discloses wherein the conductive pad is an underbump metallization.  
However, Jeong second embodiment discloses wherein the conductive pad is an underbump metallization (UBM 6, Para [0033]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to combine Jeong first embodiment in light of Jeong second embodiment teaching” wherein the conductive pad is an underbump metallization (UBM 6, Para [0033])” for further advantages such as better electrical connectivity, improving reliability.

Regarding claim 4, Jeong discloses the semiconductor device of claim 1, But, Jeong first embodiment does not discloses wherein the first crack stopper has an outer diameter between 15 microns and 60 microns.  
However, Jeong second embodiment discloses “as can the solder bump connector 105, the reinforcing protrusions may assume a variety of configurations and may, for example, have a width of between about 5 to 70 .mu.m” (Para [0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of “crack stopper has an outer diameter between 15 microns and 60 microns” (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)

Regarding claim 5, Jeong discloses the semiconductor device of claim 1, But, Jeong first embodiment does not discloses wherein the first crack stopper has an inner diameter between 5 microns and 20 microns.  
However, Jeong second embodiment discloses “as can the solder bump connector 105, the reinforcing protrusions may assume a variety of configurations and may, for example, have a width of between about 5 to 70 .mu.m” (Para [0053]). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result-effective variable of “crack stopper has an inner diameter between 5 microns and 20 microns” (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)



    PNG
    media_image2.png
    543
    815
    media_image2.png
    Greyscale

Regarding claim 17, Jeong first embodiment discloses a semiconductor device (Fig 7A-7C, Para [0050-0056]) comprising:
a contact pad (contact pad 102 Para [0050-0056]); 
an underbump metallization (Fig 7A, UBM 107, Para [0050-0051]) in physical contact with the contact pad (contact pad 102); a first crack stopper (protrusions 411/412, Para [ 0050-0056]) structure disposed on the underbump metallization  (Fig 7A, UBM 107, Para [ 0050-0056]), the first crack stopper structure (protrusions 411, Para [ 0050-0056]) comprising a plurality hollow tubes (shown in figure 7B) distinctly separated from each other ( Fig 7B, protrusions 411, Para [ 0050-0056]) electrically coupled to the underbump metallization (Fig 7A, UBM 107, Para [0050-0056]); and a conductive material  ( solder bump 105, Para [ 0050-0056]) encapsulating the first crack stopper structure (protrusions 411/412, Para [ 0050-0056]).  

But, Jeong first embodiment does not discloses metallization layers; a contact pad electrically connected to the metallization layers.
However, Jeong second embodiment discloses metallization layers (UBM 6, Para [0033]); a contact pad (Pad 2, Para [0033]) electrically connected to the metallization layers (UBM 6, Para [0033]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to combine Jeong first embodiment in light of Jeong second embodiment teaching” metallization layers (UBM 6, Para [0033]); a contact pad (Pad 2, Para [0033]) electrically connected to the metallization layers (UBM 6, Para [0033])” for further advantages such as better electrical connectivity, improving reliability.

Regarding claim 18, Jeong discloses the semiconductor device of claim 17, Jeong First embodiment further discloses wherein the plurality of hollow tubes (Fig 7B, Para [0050-0056], protrusion 411/412)  of the first crack stopper structure are (Fig 7B, Para [0050-0056], protrusion 411/412) disposed on an upper portion of the underbump metallization (107), wherein the plurality of hollow tubes are equidistant from each other (Fig 7B, Para [0050-0056], protrusion 411/412).

Regarding claim 19, Jeong discloses the semiconductor device of claim 18, Jeong first embodiment further discloses wherein the first crack stopper structure comprises a center hollow tube (Fig 7B, Para [0050-0056], protrusion 411/412) disposed in a center of a lower portion of the underbump metallization (107).  

Regarding claim 20, Jeong discloses the semiconductor device of claim 17, Jeong first embodiment further discloses wherein the conductive material (Fig 7, solder 

Regarding claim 21, Jeong discloses the semiconductor device of claim 17, Jeong first embodiment further discloses wherein the conductive material (Fig 7, solder 105) is disposed within the plurality of hollow tubes ( Fig 7A-7B, 411/412).  

Regarding claim 23, Jeong discloses the semiconductor device of claim 22, But, Jeong first embodiment does not discloses further comprising a second crack stopper) disposed on the underbump metallization, the second crack stopper having a length which is greater than a length of the first crack stopper.  
However, Jeong second embodiment discloses further comprising a second crack 
(Fig 4A, protrusion 11) disposed on the underbump metallization (UBM 7), the second crack stopper having a length which is greater than a length of the first crack stopper (Fig 4A).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to combine Jeong first embodiment in light of Jeong second embodiment teaching” further comprising a second crack (Fig 4A, protrusion 11) disposed on the underbump metallization (UBM 7), the second crack stopper having a length which is greater than a length of the first crack stopper (Fig 4A)” for further advantages such as better electrical connectivity, improving reliability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898